 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeatcraft, Division of Lennox Industries, Inc. andStove, Furnace and Allied Appliance WorkersInternational Union of North America, AFL-CIO, Petitioner. Case 26-RC-6065June 23, 1980DECISION ON REVIEW ANDDIRECTIONBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn January 24, 1980, the Acting Regional Direc-tor for Region 26 issued a Decision and Directionof Election in the above-entitled proceeding, order-ing an election in a unit of the Employer's produc-tion and maintenance employees and finding cer-tain laid-off employees eligible to vote. Thereafter,in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, the Employer filed a timelyrequest for review of the Acting Regional Direc-tor's decision, together with a supporting brief,contending, inter alia, that the Acting Regional Di-rector erred in finding the laid-off employees eligi-ble to vote.By telegraphic order dated February 19, 1980,the Board granted the Employer's request forreview.' Thereafter, the Employer filed a brief onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considerd the entire record in thiscase with respect to the issues under review andmakes the following findings:Contrary to the Petitioner, the Employer con-tends that certain laid-off employees are ineligibleto vote in the election because they have no rea-sonable expectancy of recall in the near future. Infinding these employees eligible, the Acting Re-gional Director noted that the Employer's businessis cyclical in nature with a pattern of annual layoffsand recalls. Because the Employer, in 1978, re-called a substantial percentage of employees whohad been laid off that year, and because the layoffsin 1979 closely parallel the 1978 layoff pattern, theActing Regional Director concluded that the ma-jority of the 35 employees laid off in 1979 wouldbe recalled in the first quarter of 1980.While the Employer sought to distinguish thepresent situation from that which prevailed afterthe 1978 layoffs by asserting that the housingI We have been administratively advised that the Regional Directorfor Region 26 conducted an election in the appropriate unit on February22, 1980, and subsequently impounded the ballots.250 NLRB No. 21market is in a severe decline, the Acting RegionalDirector dismissed the Employer's apprehension offuture economic conditions as too speculative tojustify disenfranchising the laid-off employees. Wefind merit to the Employer's position.The Employer is engaged in the manufacture ofheating elements for air-conditioners and heatpumps. These products are eventually installed innew homes. Thus, the Employer's business is de-pendent on the construction industry although itdoes not necessarily follow the construction indus-try's seasonal pattern. The Employer has often hadpost-Thanksgiving layoffs because of decline insales to manufacturers which are subject to year-end inventory taxes. However, the Employer haspresented uncontroverted evidence that, unlike1978, its business in 1979 has been severely affectedby the decline in the homebuilding industry, caus-ing a reduction in sales of its product, the buildupof an unusually high inventory, and a significantdrop in production. Rather than relying on merespeculation on the future of the Nation's economy,the Employer has amply documented its bases forconcluding that the employees in question will notbe recalled in the foreseeable future.The Acting Regional Director was amiss in as-suming that the Employer's business would operatein the same fashion in 1979 as it did in 1978, inview of the overwhelming evidence to the con-trary. The record indicates that Heatcraft has noplans to recall employees in the near future, butthat it "hopes" to recall employees in 1981, if busi-ness picks up. Furthermore, employees were toldthat the layoff was "indefinite" and that theyshould accept other employment if offered. Wefind, on the basis of the foregoing and the entirerecord, that there is no reasonable expectancy ofrecall for the laid-off employees in the foreseeablefuture. Therefore, the laid-off employees are noteligible to vote in the election.2DIRECTIONIt is hereby directed that the Regional Directorfor Region 26 shall, pursuant to the National LaborRelations Board Rules and Regulations, Series 8, asamended, within 10 days from the date of this De-cision on Review and Direction, open and countthe valid ballots cast in the election held on Febru-ary 22, 1980, and prepare and cause to be servedon the parties a tally of ballots in accordance withSection 102.69 of the Board's Rules and Regula-tions, Series 8, as amended, which shall thereafterbe applicable to the further processing of thismatter.2 Pasquier Panel Products. Inc., 219 NLRB 71 (1975).58